Case 1:20-cv-23516-UU Document 1 Entered on FLSD Docket 08/24/2020 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                     Case No.____________–Civ–____________/_____________

 MAUREEN SAJDA,

        Plaintiff,

 vs.

 CARNIVAL CORPORATION,

       Defendant.
 ______________________________________/


                                            COMPLAINT

        Plaintiff, Maureen Sajda, sues Defendant, Carnival Corporation, and alleges:

                                       A. Summary of Case
        1.      This is a personal-injury/negligence case brought by a cruise-ship passenger
 against a cruise line. The Plaintiff injured her leg when she slipped and fell while exiting a
 dining room on the cruise ship.


                              B. Basis for Jurisdiction and Venue
        2.      This case falls within the Court’s diversity-of-citizenship jurisdiction because:
                (a)      The Plaintiff is a citizen of Pennsylvania.
                (b)      The Defendant is a corporation incorporated under the laws of the
                         Republic of Panama. The Defendant’s principal place of business is in
                         Florida.
                (c)      The amount in controversy, without interest and costs, exceeds $75,000.
        3.      This case has been filed in this district because the Plaintiff’s cruise ticket
 contains a forum-selection clause that says that actions such as this may be filed only in the
 United States District Court in Miami, Florida.
Case 1:20-cv-23516-UU Document 1 Entered on FLSD Docket 08/24/2020 Page 2 of 4



                                          C. Maritime Law
         4.      This case is governed by the general maritime law.

                                  D. Three Counts of Negligence

                                            Count 1
                              Negligence: Wet-Floor Slipping Hazard
         5.      On or about September 17, 2019, the Plaintiff was a fare-paying passenger aboard
 Carnival Elation, a cruise ship owned and operated by the Defendant.
         6.      At that time and place the Defendant owed the Plaintiff a duty of reasonable care
 under the circumstances.
         7.      At that time and place, in or around the Inspirational Dining Room on Deck 8, the
 Defendant breached its duty of care toward the Plaintiff when it allowed part of the floor to be
 wet and slippery.
         8.      The Defendant caused this hazard, or the Defendant knew about this hazard or
 should have known about it because it was present for a sufficient length of time that the
 Defendant should have known about it or this type of hazard occurred with regularity and was
 therefore foreseeable.
         9.      As a result of the Defendant’s failure to mop or cordon off that section of the
 deck, the Plaintiff slipped and fell.
         10.     When the Plaintiff fell, she suffered bodily injury and resulting pain and
 suffering, disability, physical impairment, disfigurement, mental anguish, inconvenience, loss of
 capacity for the enjoyment of life, expense of hospitalization, medical and nursing care and
 treatment, and aggravation of a previously existing condition. The losses are either permanent or
 continuing and the Plaintiff will suffer these losses in the future.
         11.     The Plaintiff has performed all conditions precedent to be performed by her, or
 the conditions have occurred.
         Therefore, the Plaintiff demands judgment against the Defendant for more than $75,000
 in damages, and costs, and the Plaintiff demands a jury trial.
                                              Count 2
                                 Negligence: Substandard Flooring
         12.     On or about September 17, 2019, the Plaintiff was a fare-paying passenger aboard

                                                   2
Case 1:20-cv-23516-UU Document 1 Entered on FLSD Docket 08/24/2020 Page 3 of 4



 Carnival Elation, a cruise ship owned and operated by the Defendant.
         13.     At that time and place, the Defendant owed the Plaintiff a duty of reasonable care
 under the circumstances.
         14.     At that time and place, in or around the Inspirational Dining Room on Deck 8,
 the Defendant breached its duty of care toward the Plaintiff when it failed to make its tile
 flooring sufficiently slip-resistant.
         15.     The Defendant knew that its flooring in this area was not sufficiently slip-
 resistant or this condition had existed for a sufficient length of time that the Defendant should
 have known about it or this type of condition occurred with regularity and was therefore
 foreseeable.
         16.     As a result of the Defendant’s failure to make its flooring sufficiently slip-
 resistant, the Plaintiff slipped and fell.
         17.     When the Plaintiff fell, she suffered bodily injury and resulting pain and
 suffering, disability, physical impairment, disfigurement, mental anguish, inconvenience, loss of
 capacity for the enjoyment of life, expense of hospitalization, medical and nursing care and
 treatment, and aggravation of a previously existing condition. The losses are either permanent or
 continuing and the Plaintiff will suffer these losses in the future.
         18.     The Plaintiff has performed all conditions precedent to be performed by her, or
 the conditions have occurred.
         Therefore, the Plaintiff demands judgment against the Defendant for more than $75,000
 in damages, and costs, and the Plaintiff demands a jury trial.

                                               Count 3
                                      Negligence: Failure to Warn

         19.     On or about September 17, 2019, the Plaintiff was a fare-paying passenger aboard
 Carnival Elation, a cruise ship owned and operated by the Defendant.
         20.     At that time and place, the Defendant owed the Plaintiff a duty of reasonable care
 under the circumstances.
         21.     At that time and place, in or around the Inspirational Dining Room on Deck 8, the
 Defendant breached its duty of care toward the Plaintiff when it failed to warn the Plaintiff that a
 section of the floor was wet and slippery.

                                                   3
Case 1:20-cv-23516-UU Document 1 Entered on FLSD Docket 08/24/2020 Page 4 of 4



         22.     As a result of the Defendant’s failure to warn the Plaintiff of that hazard, the
 Plaintiff slipped and fell.
         23.     When she fell, the Plaintiff suffered bodily injury and resulting pain and
 suffering, disability, physical impairment, disfigurement, mental anguish, inconvenience, loss of
 capacity for the enjoyment of life, expense of hospitalization, medical and nursing care and
 treatment, and aggravation of a previously existing condition. The losses are either permanent or
 continuing and the Plaintiff will suffer these losses in the future.
         24.     The Plaintiff has performed all conditions precedent to be performed by her, or
 the conditions have occurred.
         Therefore, the Plaintiff demands judgment against the Defendant for more than $75,000
 in damages, and costs, and the Plaintiff demands a jury trial.
 Dated: August 24, 2020                         Respectfully submitted,


                                                David W. Singer (Florida Bar No. 306215)
                                                dsingeresq@aol.com
                                                pwalsh@1800askfree.com
                                                David W. Singer & Associates, PA
                                                1011 South Federal Highway
                                                Hollywood, FL 33020
                                                T: (954) 920-1571
                                                Attorneys for the Plaintiff, Maureen Sajda




                                                   4
